 8:20-cv-00193-JFB-MDN Doc # 176 Filed: 04/16/21 Page 1 of 5 - Page ID # 2739




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

ANDREA GROVE, individually and on behalf
of similarly situated individuals; and
CHRYSTINA WINCHELL, individually and                                   8:20CV193
on behalf of similarly situated individuals;

                Plaintiffs/Counter Defendants,                          ORDER

        vs.

MELTECH, Inc.; H&S CLUB OMAHA, INC.,
and SHANE HARRINGTON,

                Defendants/Counter Claimants.

       This matter is before the Court on Plaintiffs’ Motion to Amend Complaint (Filing No. 132)
and Defendants’ Motion to File Amended Answer to Amended Complaint (Filing No. 163).
Plaintiffs seek leave to file a Second Amended Complaint (Filing No. 133-1) that adds Brad
Contreras as a defendant. Plaintiffs allege defendant Shane Harrington informed dancers at Club
Omaha in a private chat, and later announced on social media, that as of February 19, 2021,
Harrington was retiring and moving to Florida and was turning Club Omaha over to Contreras.
(Filing No. 134-1). Based upon Harrington’s representation that Contreras will be taking over
Harrington’s role at Club Omaha, Plaintiffs seek to file an amended pleading that adds Contreras
as a defendant, alleging:

       Defendant Brad Contreras is the manager of Club Omaha. Upon information and
       belief, starting on or about February 19, 2021, Contreras has taken over all aspects
       of the day-today operations of Club Omaha from Defendant Harrington. As such,
       Contreras is currently responsible for directing the day-to-day operations of Club
       Omaha, and making all decisions regarding the exotic dancers’ classification and
       compensation, and promulgating and enforcing the policies applicable to the exotic
       dancers working at Club Omaha.

(Filing No. 133-1 at p. 3). Plaintiffs’ proposed amended pleading does not otherwise change the
substance of their claims under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.,
and the Nebraska Wage and Hour Act (“NWHA”), Neb. Rev. Stat. §48-1201 et seq.
       Federal Rule of Civil Procedure 15 provides that the Court should “freely give leave” to
amend a pleading “when justice so requires.” Fed. R. Civ. P. 15(a). Nevertheless, a party does
not have an absolute right to amend, and “[a] district court may deny leave to amend if there are
 8:20-cv-00193-JFB-MDN Doc # 176 Filed: 04/16/21 Page 2 of 5 - Page ID # 2740




compelling reasons such as undue delay, bad faith, or dilatory motive, repeated failure to cure
deficiencies by amendments previously allowed, undue prejudice to the non-moving party, or
futility of the amendment.” Reuter v. Jax Ltd., Inc., 711 F.3d 918, 922 (8th Cir. 2013) (internal
quotation and citation omitted).
       Defendants oppose the motion for leave to amend solely on the basis of futility. (Filing
No. 168). “An amendment is futile if the amended claim could not withstand a motion to dismiss
under Rule 12(b)(6).’” Hillesheim v. Myron’s Cards & Gifts, Inc., 897 F.3d 953, 955 (8th Cir.
2018)(quoting Silva v. Metropolitan Life Ins. Co., 762 F.3d 711, 719 (8th Cir. 2014). “To survive
a motion to dismiss for failure to state a claim, the complaint must show the plaintiff ‘is entitled to
relief,’ Fed. R. Civ. P. 8(a)(2), by alleging ‘sufficient factual matter, accepted as true, to state a
claim to relief that is plausible on its face.’” Hillesheim, 897 F.3d at 955 (quoting In re Pre-Filled
Propane Tank Antitrust Litig., 860 F.3d 1059, 1063 (8th Cir. 2017)(en banc)). A claim is facially
plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009)(citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 566 (2007)). When considering
a motion to dismiss under Rule 12(b)(6), the court accepts as true all factual allegations in the
complaint and draws all reasonable inferences in favor of the nonmoving party. See Palmer v. Ill.
Farmers Ins. Co., 666 F.3d 1081, 1083 (8th Cir. 2012); Fed. R. Civ. P. 12(b)(6). The court
ordinarily does not consider matters outside the pleadings on a motion to dismiss. See Fed. R.
Civ. P. 12(d). Matters outside the pleadings include “any written or oral evidence in support of or
in opposition to the pleading that provides some substantiation for and does not merely reiterate
what is said in the pleadings.” Hamm v. Rhone-Poulenc Rorer Pharm., Inc., 187 F.3d 941, 948
(8th Cir. 1999). The court may “consider the pleadings themselves, materials embraced by the
pleadings, exhibits attached to the pleadings, and matters of public record.” Illig v. Union Elec.
Co., 652 F.3d 971, 976 (8th Cir. 2011)(quoting Mills v. City of Grand Forks, 614 F.3d 495, 498
(8th Cir. 2010)).
       Defendants argue Plaintiffs’ proposed amended pleading adding Contreras as a defendant
is futile because Contreras does not qualify as an “employer” under the FLSA or NWHA.
Defendants state Contreras does not have any ownership interest or control in Club Omaha, which
is still exclusively owned and operated by Harrington. Defendants contend that under the FLSA,
“employer liability only accrues when the putative ‘employer’ has a financial stake in the business
 8:20-cv-00193-JFB-MDN Doc # 176 Filed: 04/16/21 Page 3 of 5 - Page ID # 2741




and is not merely a salaried employee.” (Filing No. 168 at p. 3). Defendants assert Harrington’s
social media post was “about personal lifestyle fantasy intentions, not a binding contract or
corporate resolution.” (Filing No. 168 at p. 2). Harrington states that “turning the club over” to
Contreras was a “figure of speech” and that Harrington is still solely responsible for the club.
(Filing No. 169-8 at p. 2). Defendants filed an index of evidence with various documents
purporting to show that Harrington still owns Club Omaha and that Contreras does not have any
ownership control and is simply Harrington’s salaried employee. (Filing No. 169).
        The FLSA broadly defines “employer” as “any person acting directly or indirectly in the
interest of an employer in relation to an employee[.]” 29 U.S.C. § 203(d). Similarly, the NWHA’s
definition of employer includes “any individual. . . acting directly or indirectly in the interest of an
employer in relation to an employee[,]” Neb. Rev. Stat. § 48-1202, and courts in this district have
concluded the NWHA “was intended to have substantially the same coverage as the FLSA.”
Baouch v. Werner Enterprises, Inc., 244 F. Supp. 3d 980, 1003 (D. Neb. 2017), aff’d, 908 F.3d
1107 (8th Cir. 2018)(quoting Petrone v. Werner Enterprises, Inc., 2013 WL 3479280, at *4 (D.
Neb. July 10, 2013)). Consistent with the FLSA’s intent, courts “liberally construe [the FLSA] ‘to
apply to the furthest reaches consistent with congressional direction’ in fulfillment of its
humanitarian and remedial purposes.’” Perez v. Contingent Care, LLC, 820 F.3d 288, 292 (8th
Cir. 2016)(quoting Brennan v. Plaza Shoe Store, Inc., 522 F.2d 843, 846 (8th Cir. 1975)). As such,
the FLSA’s broad and comprehensive definitions may encompass more working relationships that
may not have fit prior common law definitions of employment. See Walling v. Portland Terminal
Co., 330 U.S. 148, 150-51 (1947)(“[The FLSA] contains its own definitions, comprehensive
enough to require its application to many persons and working relationships, which prior to this
Act, were not deemed to fall within an employer-employee category.”).
        The FLSA does not require an “employer” to have a financial stake or ownership in a
business, as suggested by Defendants. Instead, when determining whether an individual is an
“employer” under the FLSA, courts look to whether the alleged employer possessed the power to
control the plaintiff-worker, taking into account the “economic reality” presented by the facts of
each case. See Goldberg v. Whitaker House Co-op., Inc., 366 U.S. 28, 33 (1961); Le v. Regency
Corp., 957 F. Supp. 2d 1079, 1089 (D. Minn. 2013). In assessing whether an individual qualifies
as an employer, courts within the Eighth Circuit consider whether the alleged employer (1) had
hiring and firing power, (2) supervised and controlled the plaintiff’s work schedules or conditions
 8:20-cv-00193-JFB-MDN Doc # 176 Filed: 04/16/21 Page 4 of 5 - Page ID # 2742




of employment, (3) determined the rate and method of payment, and (4) maintained the plaintiff’s
employment records. See Childress v. Ozark Delivery of Missouri L.L.C., 95 F. Supp. 3d 1130,
1139 (W.D. Mo. 2015); Roeder v. DIRECTV, Inc., No. C14-4091-MWB, 2015 WL 5603050, at
*5 (N.D. Iowa Sept. 22, 2015). More than one entity or individual may qualify as an employer
under the FLSA in respect to specific employees. See Solis v. Hill Country Farms, Inc., 808 F.
Supp. 2d 1105, 1113 (S.D. Iowa 2011), aff’d, 469 F. App’x 498 (8th Cir. 2012); see also Falk v.
Brennan, 414 U.S. 190, 195 (1973)(“[T]he FLSA contemplates there being several simultaneous
employers who may be responsible for compliance with the FLSA”).
       Here, Plaintiffs seek to amend their pleading to add Contreras as a defendant because of
Harrington’s representation that he is retiring and turning over his role with Club Omaha to
Contreras. Plaintiffs allege that as of February 19, 2021, Contreras has taken over all aspects of
the day-to-day operations of Club Omaha from Harrington, and is currently responsible for
directing the day-to-day operations of Club Omaha, and for making all decisions regarding the
exotic dancers’ classification and compensation, and for promulgating and enforcing the policies
applicable to the exotic dancers working at Club Omaha. Although the defendants deny these
factual allegations, when assessing a motion to dismiss the court must accept as true all factual
allegations in the complaint and draws all reasonable inferences in favor of the nonmoving party.
See Palmer, 666 F.3d at 1083. And, such a factual dispute is more appropriate for resolution on a
motion for summary judgment after discovery, not on a motion to dismiss. See Holland v.
Bordelon, No. 4:20-CV-00344-KGB, 2021 WL 966422, at *7 (E.D. Ark. Mar. 15, 2021)(assessing
whether a person is an employer “is a fact-based inquiry” not appropriate for resolution on a motion
to dismiss); Arnold v. DirecTV, Inc., No. 4:10CV00352AGF, 2011 WL 839636, at *6 (E.D. Mo.
Mar. 7, 2011) (determining a defendant’s status as an FLSA “employer” is a matter “that is
appropriate for consideration on a motion for summary judgment, but not on a motion to dismiss”).
       The pleading standard under Rule 12(b)(6) only requires that a plaintiff allege sufficient
facts to state a plausible claim. The Court finds Plaintiffs’ proposed second amended complaint
pleads sufficient facts to add Contreras as a defendant in this case. Therefore, Plaintiffs’ proposed
amendment is not futile, and Plaintiffs will be granted leave to file their proposed second amended
complaint (Filing No. 133-1) adding Contreras as a defendant.
 8:20-cv-00193-JFB-MDN Doc # 176 Filed: 04/16/21 Page 5 of 5 - Page ID # 2743




       In light of the Court granting Plaintiffs’ request for leave to file an amended pleading,
Defendants’ motion for leave to amend their answer is moot, as they will have an opportunity to
file a new responsive pleading to Plaintiffs’ second amended complaint. Accordingly,


       IT IS ORDERED:
       1. Plaintiffs’ Motion to Amend Complaint (Filing No. 132) is granted.
       2. Plaintiffs shall file their Second Amended Complaint (Filing No. 133-1) on or before
          April 30, 2021.
       3. Defendants’ Motion to File Amended Answer to Amended Complaint (Filing No. 163)
          is denied as moot. Defendants shall file a responsive pleading to Plaintiffs’ Second
          Amended Complaint within 14-days after Plaintiffs file their amended pleading.


       Dated this 16th day of April, 2021.

                                                   BY THE COURT:

                                                   s/Michael D. Nelson
                                                   United States Magistrate Judge
